Citation Nr: 0415692	
Decision Date: 06/17/04    Archive Date: 06/23/04	

DOCKET NO.  97-17 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had three months and 18 days of active military 
duty from February to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the claim for 
service connection for residuals of a head injury and which 
found that the veteran had not submitted new and material 
evidence sufficient to reopen a claim for service connection 
for right eye disability.  The veteran initially requested a 
Travel Board hearing to be conducted at the RO, but 
thereafter failed to report for such hearing scheduled in 
February 2003, and there is no further request for hearing on 
file.  

In May 2003, the Board sought to conduct additional 
evidentiary development consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Subsequently, the case was 
remanded in December 2003 for such additional development to 
be conducted by the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair an equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  A head injury or any residuals attributable to such 
injury is not competently demonstrated by any clinical 
evidence at any time during or after service.  

3.  Entitlement to service connection for a right eye 
disability, characterized as divergent, concomitant 
strabismus exanopsia with diplopia and amblyopia, was denied 
by the RO in a June 1958 rating decision on the basis that 
right eye disability was a developmental defect which 
preexisted service and which was not aggravated beyond its 
ordinary progress during service.  

4.  The evidence submitted and received since the time of the 
June 1958 rating decision is essentially cumulative of and 
redundant with evidence and argument which was already on 
file at the time of the earlier decision, and also includes 
evidence which is simply not relevant to the claimed 
disability and this evidence, either by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The evidence received since the June 1958 rating decision 
denying service connection for right eye disability is not 
new and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate claims, and to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that these claims were 
initiated and initially decided in a rating decision issued 
in December 1996, long before adoption of VCAA in November 
2000.  These claims, however, have remained pending following 
passage of VCAA and the Board specifically took action to 
remedy this through initiation of internal development in May 
2003, and subsequent remand of the appeal in December 2003.  

On remand, the RO provided the veteran with specific VCAA 
notice in January 2004 which specifically informed him of the 
evidence necessary to substantiate his claims, and which 
notified him of the evidence on file and the evidence that 
was necessary for him to submit.  Following VCAA notice, the 
RO then obtained all remaining relevant medical records, 
including original records of the veteran's hospitalization 
at a U.S. Navy facility in 1953, and all current records of 
the veteran's outpatient treatment with VA.  All known and 
available evidence has been collected, and the veteran does 
not contend and the evidence on file does not reveal that 
there remains any additional medical records or other 
relevant evidence which have not been collected for review.  
Accordingly, although the initial denial of this claim 
preceded notice of VCAA, that decision preceded actual 
passage of VCAA itself.  Considering that the Board initiated 
action for complete VCAA compliance, and that this has now 
been accomplished, the Board can find no prejudice to the 
veteran in proceeding to a determination of the merits at 
issue in this case.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, VCAA specifically provides that nothing in this 
section shall be construed to require VA to reopen a claim 
that has been disallowed, except when new and material 
evidence is presented or secured, as described in § 5108 of 
this title.  38 U.S.C.A. § 5103A(f).

As all known and available evidence has been collected for 
review, the Board finds no reasonable likelihood that any 
additional development would result in any evidence being 
produced.  The Board finds that the veteran has been advised 
of the evidence he must submit and the evidence which VA 
would collect on his behalf and that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the claim of service connection for the 
residuals of a head injury, the Board considered referring 
the veteran for a VA examination with request for an opinion 
in accordance with 38 U.S.C.A. § 5103A (d)(2).  Because there 
is essentially a complete absence of any evidence of a head 
injury or any residuals thereof at any time during or after 
service, the Board finds there is no duty under this statute 
to refer this case for medical examination with request for 
opinion.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  Continuity of symptomatology is required 
when a condition noted during service is not shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

To reopen a claim which has been denied by a final decision, 
a claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself, or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
A claimant does not have to demonstrate that new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended, effective August 29, 2001.  These amendments 
are only effective on claims received on or after August 29, 
2001, and therefore they are not applicable to this case, 
where the claim to reopen was initiated in 1996.  See 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001).

For assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed, unless inherently incredible or beyond the 
competence of the declarat.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).  The "benefit of the doubt doctrine," does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994); 38 U.S.C.A. 
§ 5107(b).  

Service Connection-Head Injury:  There is no evidence in the 
service medical records indicating that the veteran sustained 
a head injury at any time.  These records do document that 
the veteran sustained a broken wrist while boxing during 
basic training, and that he was hospitalized for this wrist 
fracture.  It was during this hospitalization that the 
veteran's right eye disability was identified.  Although 
headaches were noted during service, they were clearly 
associated with right eye disability, including divergent 
strabismus with diplopia (double vision).  

The veteran is shown to have been hospitalized for most of 
his 3 months and 18 days of active military service, except 
for the initial two weeks prior to such hospitalization, and 
these records contain no complaints, findings, treatment or 
diagnosis for a head injury.  Furthermore, no records from 
after service document a head injury of any type either 
during or after service.  Although certain clinical records 
do contain written statements, reported by the veteran 
himself, that he sustained such injury during service, mere 
written recitations of the veteran's own report do not 
constitute competent clinical evidence establishing the fact.  

Additionally, although the most recent VA outpatient 
treatment records from the New York VA Medical Center do 
contain impressions and findings that the veteran may 
presently manifest some form of learning disorder, which 
causes the veteran difficulty with concentration, reading and 
spelling, there is no competent medical opinion on file that 
this possible learning disorder is attributable to a head 
injury at any time, either during service or some time after 
service.  

The veteran filed his initial claim of service connection 
some five years after service in 1958, and at that time he 
only sought service connection for disabilities of the eyes 
and skin.  His initial claim for service connection for a 
head injury was filed in June 1996, some 43 years after he 
was separated from service.  Although the veteran reports 
that he was struck during boxing conducted during service and 
that he fell and struck his head while boxing, there is 
simply a complete absence of competent medical evidence 
anywhere on file confirming that the veteran sustained a head 
injury at any time, during or after service, or that he 
presently manifests residuals of such injury.  Although the 
veteran is certainly competent to provide a statement of 
events in which he was involved, and to provide a description 
of any symptoms he may have experienced, he lacks the 
requisite medical expertise to provide a competent clinical 
diagnosis that he sustained a disabling head injury, and 
presently manifests disabling residuals of such injury.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of evidence of head injury or residuals thereof at 
any time, a claim for service connection for disability 
attributable to such injury or its residuals, must be denied.  

New and Material Evidence-Right Eye Disability:  The veteran 
filed a claim of service connection for right eye disability 
in February 1958, some five years after he was separated from 
service.  This claim was denied by the RO in a rating 
decision issued in June 1958.  The evidence on file at the 
time of that decision included the service medical records 
and the report of a VA examination.  

The service medical records indicate that at the time the 
veteran was enlisted for service, right eye visual acuity was 
20/200 while left eye acuity was 20/20.  They indicate that 
in early March 1953, just two weeks after the veteran entered 
onto active service, he sustained a chip fracture of the left 
wrist while participating in boxing during basic training and 
he was hospitalized.  During that hospitalization, the 
veteran was noted to have double vision in all fields which 
he reported had first occurred some five years prior to 
enlistment, although he could not associate it with any 
injury or illness.  He also reported that it might have been 
present "since childhood."  The diagnosis during 
hospitalization was divergent right strabismus with diplopia, 
cause unknown, existed prior to enlistment.  The veteran's 
right wrist healed without incident but he was referred to a 
Board of Medical Survey as a result of right eye disability.  
This Medical Board, consisting of three physicians, found 
that right eye disability certainly preexisted service as it 
was only discovered two weeks after his entry onto active 
duty, and that there was an absence of evidence showing any 
aggravation or permanent increase in severity beyond ordinary 
progress during active service.  The veteran was subsequently 
discharged.  

Also on file at the time of the initial June 1958 rating 
decision was a May 1958 VA examination report which confirmed 
that the veteran had divergent strabismus of the right eye 
and amblyopia exanopsia.  The RO denied the veteran's claim 
for service connection for right eye disability on the basis 
that it was clearly shown to have preexisted service and to 
have not been aggravated during service.  The veteran was 
informed of this decision and his appellate rights; he did 
not appeal, and that decision became final.

In June 1996, some 38 years later, the veteran sought to 
reopen this claim.  The evidence on file since that claim was 
last finally denied includes written statements and argument 
of the veteran which although providing more detail than 
initially reported, is essentially cumulative in that it 
presents argument that right eye disability was either 
incurred or aggravated during active military service.  Also 
on file are VA examinations conducted in May 1967, October 
1969, and December 1996 which essentially continued to report 
the existence of right eye disability as currently evaluated 
over the years.  Although not previously physically of record 
at the time of the earlier decision, these reports of VA 
examination add nothing material to the record because they 
simply corroborate right eye strabismus which was known to 
exist at the time of the earlier prior denial.

Also added to the record since the time of the prior final 
denial are records of the veteran's outpatient treatment with 
the VA Medical Center in New York from the late 1990's 
through present.  These records reflect ongoing care and 
treatment for many disabilities which are entirely unrelated 
to the veteran's right eye.  There are occasional references 
to the veteran's strabismus and amblyopia and, there is a 
record revealing that the veteran underwent surgery for 
correction of strabismus of the right eye.  These records, 
however, again simply confirm the existence of disability 
which was known to exist at the time of the last prior denial 
of the claim.  Although new, these records present no insight 
into the questions presented as to whether the veteran 
actually incurred some form of right eye disability during 
service or, alternatively, whether right eye disability which 
preexisted service, was permanently increased in severity or 
aggravated during service.  In only confirming the existence 
of right eye disability, this evidence is essentially 
cumulative of evidence which was on file and known at the 
time of the prior final denial.

Finally, it appears that more complete records of the 
veteran's hospitalization at the Navy Hospital in Beaufort, 
South Carolina in 1953 were added to the claims folder 
subsequent to the Board's December 2003 remand.  A document 
associated with these records, however, seems to indicate 
that these records may have actually been in possession of 
and considered by the RO at the time of its initial June 1958 
decision.  An April 1959 letter from the Department of the 
Navy to the New York Regional Office states that these 
medical records "are returned herewith as requested in your 
letter of 17 March 1959."  Thus, it appears that the RO had 
access to and reviewed these records at the time of its 
initial June 1958 decision, after which these records were 
returned to the Navy at their request.  The RO later 
requested return of these records in March and actually 
received them in April 1959.  

If these records were indeed on file at the time of the RO's 
initial June 1958 rating decision, then they cannot be 
considered new and material evidence.  Assuming, however, 
without conceding that these records recently obtained were 
not before the RO at the time of its initial decision, these 
records cannot be considered new and material to the 
veteran's claim because they are essentially entirely 
duplicative of the service medical records which are known to 
have been on file at the time of the June 1958 decision.  
That is, although there is more detail contained in the newly 
acquired hospitalization records, these records again stated 
that which is reported in the original service medical 
records-that a Board of Medical Survey of the Navy found 
that the veteran's divergent right strabismus with diplopia 
existed prior to service and was not aggravated by service.  
The original medical survey report is contained in these 
records and signed by three naval medical physicians who 
contemporaneously evaluated the veteran in 1953.  Some of 
these hospitalization records, of course, reflect treatment 
and evaluation of disabilities other than the veteran's right 
eye and are irrelevant to that claim.  It is noteworthy that 
a March 1953 ear, nose and throat consultation clearly 
records that the veteran did not disclose his diplopia to 
recruiting personnel at the time that he was attempting 
enlistment in the military.

The veteran's initial claim of service connection for right 
eye disability was denied by the RO in June 1958 on the basis 
that the clinical evidence on file clearly and unmistakably 
revealed that right eye disability preexisted service and was 
not aggravated during service.  This disability was 
identified within two weeks of the veteran's entrance onto 
active service and the contemporaneous hospitalization 
reports include statements of the veteran himself that this 
disability preexisted service by many years.  The veteran was 
notified of this decision and his appellate rights and he did 
not appeal.  

The evidence submitted and received since the time of that 
last final denial is not new and material sufficient to 
reopen the claim.  Although evidence submitted since the time 
of the last denial is new in that it was not previously 
physically of record, that evidence either reflects care and 
treatment of disabilities entirely unrelated to the veteran's 
right eye, or is entirely duplicative of evidence already on 
file in that it simply identifies ongoing right eye 
disability, consistent with disability identified prior to 
the last final denial.  No evidence submitted or received 
since the time of that denial is relevant or probative on the 
essential question presented as to whether the veteran 
actually incurred right eye disability during service, or 
whether preexisting right eye disability actually was 
increased in severity beyond is ordinary progress 
(aggravated) as a result of some incident or injury of active 
military service.  

Although the veteran contends that his eye was injured or 
aggravated during a boxing match and that he fell and struck 
his head during that match, there is a complete absence of 
any evidence corroborating this statement.  Although the 
veteran's statement is certainly taken as true and credible, 
the veteran himself lacks the requisite medical expertise to 
provide any form of a clinical diagnosis or to provide a 
clinical opinion, that a preexisting condition was 
permanently increased in severity.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Although evidence sufficient to 
reopen a claim for service connection for right eye 
disability need not be sufficient to result in an allowance 
of that claim, it must at least be relevant and probative to 
the issues presented and must not simply establish facts 
which were already known at the time of the last final 
denial.   


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.

New and material evidence not having been submitted, the June 
1958 rating decision denying service connection for a right 
eye disability remains final and is not reopened, and the 
appeal is denied. 



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



